IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-61

                                         No. 30A21

                                      Filed 6 May 2022

     STATE OF NORTH CAROLINA

                  v.
     ROBERT WAYNE DELAU


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, No. COA19-1030, 2020 WL 7974281 (N.C. Ct. App. Dec. 31,

     2020), vacating a judgment entered on 28 November 2018 by Judge Marvin P. Pope,

     Jr., in Superior Court, Buncombe County, and remanding for a new trial. Heard in

     the Supreme Court on 15 February 2022.


           Joshua H. Stein, Attorney General, by Zachary K. Dunn, Assistant Attorney
           General, for the State-appellant.

           Joseph P. Lattimore for defendant-appellee.


           HUDSON, Justice.

¶1         Here we consider whether defendant was prejudiced by the trial court’s

     admission of certain testimony by a police officer that we assume without deciding

     violated Rule 701 of the North Carolina Rules of Evidence. Because we conclude that

     even assuming error, defendant was not prejudiced, we reverse the decision of the

     Court of Appeals.

                         I.   Factual and Procedural Background
                                        STATE V. DELAU

                                         2022-NCSC-61

                                       Opinion of the Court



     A. Accident and Trial

¶2         In the early morning hours of 15 June 2017, defendant Robert Wayne Delau

     was involved in a moped accident in Asheville, North Carolina. Paramedics were

     called to the scene and found defendant lying in the road, severely injured. Two

     officers from the Asheville Police Department, Henry Carssow (Officer Carssow) and

     Tyler Barnes (Office Barnes), also responded to the accident. The officers observed

     defendant lying in the road being treated by paramedics, a moped lying on its side a

     few feet away from defendant, and a “trail of debris” leading to a nearby stone wall

     that had “a deep impact . . . that was about the size of what a moped would produce.”

     No other people or vehicles were in the immediate vicinity of the accident, and none

     of the pedestrians interviewed on the scene reported witnessing the wreck.

¶3         When Officer Carssow approached defendant and the paramedics, Officer

     Carssow smelled a strong odor of alcohol. The smell, in addition to his professional

     experience responding to late-night single-vehicle accidents, led Officer Carssow to

     initiate a Driving While Intoxicated (DWI) investigation. However, because of

     defendant’s severe injuries, the officers were not able to conduct standard field

     sobriety tests at the scene. Instead, Officer Carssow applied for a search warrant to

     obtain a sample of defendant’s blood to check his blood alcohol concentration. Officer

     Carssow signed the Application for Search Warrant for Bodily Fluids (warrant

     application) and checked a box that read, “I ascertained that the above-named
                                        STATE V. DELAU

                                         2022-NCSC-61

                                       Opinion of the Court



     individual was operating the described vehicle at the time and place stated from the

     following facts[.]” The subsequent space for further explanation, however, was left

     blank. Officer Carssow additionally checked the boxes indicating that defendant had

     previously been convicted of an offense involving impaired driving and that he had

     detected a strong odor of alcohol coming from defendant’s breath at the scene.

¶4         Officer Carssow’s warrant application was executed and signed by a

     magistrate. In accordance with the warrant, defendant’s blood was drawn by a nurse

     at the hospital and placed into evidence at the police department. The State Crime

     Laboratory tested the blood sample and determined that defendant’s blood alcohol

     concentration was 0.13. Defendant was subsequently cited for “unlawfully and

     willfully operating a (motor) vehicle . . . [w]hile subject to an impairing substance”

     under N.C.G.S. § 20-138.1.

¶5         Defendant’s trial was held before a jury on 27 and 28 November 2018 in

     Superior Court, Buncombe County. As an initial matter, defendant filed a motion to

     suppress the blood sample evidence obtained as a result of the warrant. Defendant

     argued that the magistrate “erred in finding probable cause to issue the search

     warrant” because the information presented in Officer Carssow’s affidavit “fails to

     reveal any information implicating the [d]efendant as the driver of the moped.” The

     trial court denied the motion.

¶6         Officer Carssow testified for the State at trial. During Officer Carssow’s
                                          STATE V. DELAU

                                           2022-NCSC-61

                                        Opinion of the Court



     testimony, the following exchange took place:

                          [Prosecutor]: So in a situation like this, you didn’t
                   see [defendant] driving, What circumstantial evidence did
                   you believe you had at that time that he was, in fact, the
                   driver of that moped?

                          [Officer Carssow]: Correct. Pretty much starting
                   from [defendant] wearing a helmet and having the jacket
                   on—the riding jacket for safety—you know, safety
                   equipment for riding a moped or motorcycle. His position
                   next to the . . . moped. The fact that the moped was owned
                   by him. The . . . extent of his injuries told me that I didn’t
                   believe anybody else could have been on scene. The speed
                   at which both EMS and officers arrived on this scene which
                   I believe prohibited—

                         [Defense counsel]: Objection, your Honor.

                         [The court]: Overruled.

                         [Officer Carssow]: Prohibited, you know, too much
                   time passing where other individuals are coming in and out
                   where somebody else riding could have left the scene.

     Following this testimony, the State moved to admit the warrant application

     completed by Officer Carssow into evidence. Defendant did not object. The trial court

     admitted the warrant application into evidence, and copies were distributed to the

     jury.

¶7           During Officer Carssow’s subsequent cross-examination by defense counsel,

     the following exchange took place:

                          [Defense counsel]: So at the point that you went to
                   go get this warrant, you really didn’t know if he had driven;
                   correct?
                                           STATE V. DELAU

                                             2022-NCSC-61

                                          Opinion of the Court




                         [Officer Carssow]: I had not actually seen him
                   driving. I had done it based upon circumstances.

                          ....

                          [Defense counsel]: And so when you were filling this
                   out, . . . since you didn’t see an individual operating the
                   vehicle, you didn’t check [Section] 2A right there? You see
                   what I’m talking about?[1]

                          [Officer Carssow]: Correct.

                          [Defense counsel]: Instead, you checked this section
                   on B; right?[2]

                          [Officer Carssow]: Mm-hmm. Yes, Ma’am.

                            [Defense counsel]: And this—what this says right
                   here is that on or about this date, 1:32 AM . . . I responded
                   to a . . . report of a vehicle crash. After arriving at the scene
                   I ascertained that the above-named individual was
                   operating the described vehicle at the time and place stated
                   from the following facts, colon. You see that?

                   [Officer Carssow]: Yes, Ma’am.

¶8          After the State’s presentation of evidence, defendant called two witnesses who

     both testified to being with defendant during the time leading up to the moped

     accident and that defendant had not been the driver. One witness, Damon Mobley,

     testified that he was driving the moped during the crash and that defendant was a



            1Section 2A of the warrant application indicates that the officer “observed the above-
     named individual operating the above-described vehicle.” (Emphasis added).
           2 Section 2B of the warrant application indicates that the officer “ascertained that the

     above-named individual was operating the described vehicle.” (Emphasis added).
                                          STATE V. DELAU

                                           2022-NCSC-61

                                         Opinion of the Court



       passenger.

¶9           On 28 November 2018, the jury found defendant guilty of driving while

       impaired under N.C.G.S. § 20-138.1. The trial court subsequently sentenced

       defendant to thirty-six months in the Misdemeanant Confinement Program.

       Defendant timely appealed.

       B. Court of Appeals

¶ 10         Before the North Carolina Court of Appeals, defendant raised two issues. First,

       defendant argued that the trial court plainly erred by denying his motion to suppress

       because the warrant application failed to establish probable cause for the search

       warrant. Second, defendant argued that the trial court erred by admitting Officer

       Carssow’s lay witness opinion that defendant was driving the moped at the time of

       the accident.

¶ 11         On 31 December 2020, the Court of Appeals issued an unpublished, divided

       opinion in which it concluded that: (1) defendant waived his right to appellate review

       concerning the admission of the evidence obtained as a result of the search warrant,

       but (2) the trial court committed prejudicial error by admitting Officer Carssow’s

       testimony that defendant was driving the moped at the time of the accident.

       Accordingly, the Court of Appeals vacated defendant’s conviction and remanded the

       case to the trial court for a new trial. State v. Delau, No. COA19-1030, 2020 WL

       7974281, at *6 (N.C. Ct. App. Dec. 31, 2020).
                                          STATE V. DELAU

                                           2022-NCSC-61

                                         Opinion of the Court



¶ 12         First, the Court of Appeals majority held that defendant waived his right to

       appellate review concerning the admission of the evidence obtained from the search

       warrant. Delau, 2020 WL 7974281, at *3. At trial, defendant “freely entered into a

       written stipulation with the State that directly referenced the evidence of his blood

       alcohol concentration obtained from the search warrant” and accordingly consented

       to the language of the stipulation. Id. Further, the Court of Appeals noted, defendant

       “made no objection to the inclusion of his blood alcohol concentration obtained as a

       result of the search warrant” in evidence. Id. Through his consent, “[d]efendant

       waived his right to appellate review of any error that may have resulted from the

       admission and stipulation of the blood alcohol concentration resulting from the search

       warrant.” Id.

¶ 13         Second, the Court of Appeals majority held that the trial court committed

       prejudicial error by admitting Officer Carssow’s testimony that defendant was

       driving the moped at the time of the accident. Delau, 2020 WL 7974281, at *5. As an

       initial matter, the majority determined that defendant sufficiently preserved this

       issue for appellate review under Rule 10(a)(1) of the North Carolina Rules of

       Appellate Procedure by timely objecting to Officer Carssow’s testimony regarding the

       factual basis as to why he believed defendant was driving. Delau, 2020 WL 7974281,

       at *3–4.

¶ 14         Next, the majority held that the trial court’s admission of Officer Carssow’s
                                           STATE V. DELAU

                                            2022-NCSC-61

                                          Opinion of the Court



       testimony concluding that defendant was the driver of the moped constituted error

       under Rule 701 of the North Carolina Rules of Evidence, which limits lay witness

       testimony “to those opinions or inferences which are . . . rationally based on the

       perception of the witness.” Delau, 2020 WL 7974281, at *4 (quoting N.C.G.S. § 8C01,

       Rule 701 (2019)). Specifically, the majority determined that “it was an abuse of

       discretion for Officer Carssow to testify [that] [d]efendant was the driver of the moped

       based on his examination of the scene because he did not personally witness the

       accident and was not qualified as an expert.” Delau, 2020 WL 7974281, at *5.

¶ 15         Finally, the majority held that this error was prejudicial. Id. at 5. On this point,

       the majority reasoned that because of the “significant weight” that the jury is likely

       to give to the testimony of a police officer, the lack of direct evidence from the State

       that defendant was driving, and the contrary evidence presented by defendant, “there

       is a reasonable possibility . . . a different result would have been reached at the

       trial[.]” Id. (alterations in original) (quoting N.C.G.S. § 15A-1443(a) (2019)).

       Accordingly, the Court of Appeals majority vacated defendant’s conviction and

       remanded the case back to the trial court for a new trial because “[d]efendant was

       prejudiced when the trial court abused its discretion by admitting Officer Carssow’s

       lay opinion testimony.” Delau, 2020 WL 7974281, at *6.

¶ 16         Judge Dillon dissented. Although the dissent came to the same conclusion as

       the majority on the first issue—that defendant waived his right to appellate review
                                          STATE V. DELAU

                                           2022-NCSC-61

                                         Opinion of the Court



       concerning the admission of the blood sample evidence—it would have held that the

       trial court’s admission of Officer Carssow’s testimony did not constitute reversible

       error. Id. (Dillon, J., dissenting). Specifically, the dissent reasoned that Officer

       Carssow “was not expressly asked to give a formal opinion as to who was driving the

       moped. Rather, he was merely asked what circumstantial evidence led him to form

       his belief that [d]efendant was driving, at the time he sought the warrant.” Delau,

       2020 WL 7974281, at *7. Even assuming that Officer Carssow’s testimony was

       improper, though, the dissent would have held that the issue was not preserved for

       appellate review because “[d]efendant failed to state the grounds of his objection

       when the testimony was offered . . . [a]nd the grounds are not otherwise obvious in

       the context of the objection.” Id. Finally, even assuming that the error was properly

       preserved for appellate review, the dissent reasoned that any such error was not

       prejudicial because defendant did not object to the introduction of the warrant, which

       contained Officer Carssow’s “opinion” that defendant was the driver. Id.

¶ 17         On 4 February 2021, the State filed its notice of appeal to this Court based on

       the dissenting opinion below.

       C. Present Appeal

¶ 18         Here, the State argues that the Court of Appeals majority erred in its

       determination that the trial court committed prejudicial error by admitting Officer

       Carssow’s lay opinion testimony and that the Court of Appeals decision should thus
                                          STATE V. DELAU

                                            2022-NCSC-61

                                          Opinion of the Court



       be reversed. First, the State argues that the majority erred in concluding that

       defendant properly preserved his argument regarding the alleged lay opinion

       testimony of Officer Carssow. The State asserts that defendant failed to provide the

       basis for his objection to Officer Carssow’s testimony and, therefore, the issue was

       not preserved under Rule 10(a)(1) of the North Carolina Rules of Appellate Procedure,

       which requires a party to state “the specific grounds for the” desired ruling. The State

       asserts that defendant provided “only a belated general objection to Officer Carssow’s

       testimony” during the final portion of questioning about the scene of the moped

       accident.

¶ 19         Second, the State argues that even if defendant properly preserved this issue

       for appellate review, the Court of Appeals majority erred in concluding that Officer

       Carssow’s testimony constituted improper lay opinion testimony. The State asserts

       that Officer Carssow was not giving his opinion on whether or not defendant was

       driving the moped but rather explaining what circumstantial evidence he relied upon

       in obtaining the warrant for the defendant’s blood.

¶ 20         Third, the State argues that even assuming that the trial court erred in

       admitting Officer Carssow’s testimony, the Court of Appeals majority erred in

       concluding that the alleged lay opinion testimony was prejudicial and that a new trial

       was required. The State asserts that other evidence presented at trial prevented

       defendant from carrying his burden to show that, in the absence of Officer Carssow’s
                                         STATE V. DELAU

                                          2022-NCSC-61

                                        Opinion of the Court



       testimony, there was “a reasonable possibility that…a different result would have

       been reached at the trial,” quoting N.C.G.S. § 15A-1443(a) (2021). Specifically, the

       State notes that the warrant application contained functionally the same information

       as Officer Carssow’s testimony regarding his conclusion that defendant was the

       driver of the moped. And because defendant did not object to the admission of the

       warrant application at trial, the State contends, any error in admitting Officer

       Carssow’s testimony could not be prejudicial. See State v. Campbell, 296 N.C. 394,

       399 (1979) (“It is well established that the admission of evidence without objection

       waives prior or subsequent objection to the admission of evidence of a similar

       character.”). Further, the State points to defendant’s own cross-examination of

       Officer Carssow, which elicited much of the same information. The State concludes

       that because this other evidence and testimony presented at trial included much of

       the same information that is at issue in Officer Carssow’s testimony, defendant

       cannot show that a different result would have been reached had Carssow’s testimony

       been excluded, as required by N.C.G.S. § 15A-1443(a).

¶ 21         In response, defendant argues that the decision of the Court of Appeals

       majority should be affirmed. First, defendant argues that the issue of improper lay

       opinion testimony was properly preserved by defense counsel’s timely objection at

       trial. Defendant asserts that the reason underlying defense counsel’s objection to

       Officer Carssow’s testimony is clear from its context under Rule 10(a)(1). Defendant
                                          STATE V. DELAU

                                           2022-NCSC-61

                                         Opinion of the Court



       contends that his objection at trial was prompted by Officer Carssow’s repeated use

       of the word “believe” when testifying as to his reasons for concluding that defendant

       was the driver of the moped. Accordingly, defendant argues, it was “apparent from

       the context” that defense counsel’s objection was in direct response to Officer

       Carssow’s improper lay opinion regarding who was driving the moped. See N.C. R.

       App. P. 10(a)(1).

¶ 22         Further, defendant argues that Officer Carssow’s testimony was not

       admissible for any purpose because it was irrelevant and ultimately invaded the

       province of the jury. Defendant states that even an overruled “general objection” to

       evidence that could not have been admissible is preserved, citing State v. Ward, 301

       N.C. 469, 477 (1980). Defendant contends that Officer Carssow’s testimony about his

       belief that defendant was the moped driver faced an admissibility problem, which

       even the State acknowledges could have been subject to a “proper” objection.

¶ 23         Second, defendant argues that the Court of Appeals majority correctly

       determined that the trial court erred in admitting Officer Carssow’s testimony

       because a non-expert officer investigating the aftermath of an accident cannot provide

       the jury with the conclusions he has drawn from his observations of the scene.

       Defendant notes that “[o]rdinarily, opinion evidence of a non-expert witness is

       inadmissible because it tends to invade the province of the jury,” quoting State v.

       Fulton, 299 N.C. 491, 494, (1980). Although defendant notes that it is appropriate
                                           STATE V. DELAU

                                            2022-NCSC-61

                                          Opinion of the Court



       “for an investigating officer to testify as to the condition and position of the vehicles

       and other physical facts observed by him at the scene of an accident, his testimony as

       to his conclusions from those facts is incompetent,” quoting State v. Wells, 52 N.C.

       App. 311, 314 (1981) (emphasis added). Defendant notes that in McGinnis v.

       Robinson, 258 N.C. 264 (1962), this Court held that an investigating officer’s

       testimony about who drove a vehicle in an accident that he did not witness was merely

       a guess or opinion and therefore not competent evidence, id. at 268. Here, defendant

       contends, Officer Carssow’s testimony inappropriately drew inferences from his

       observations at the scene of the accident, as the jury was just as qualified as Officer

       Carssow to draw such inferences. Therefore, defendant concludes that the Court of

       Appeals majority correctly determined that the trial court erred in admitting Officer

       Carssow’s non-expert testimony.

¶ 24         Third, defendant argues that the Court of Appeals majority correctly

       determined that the admission of this improper lay opinion testimony was prejudicial

       because it impacted the jury’s analysis of the live issue in the case. Defendant asserts

       that the jury probably gave Officer Carssow’s testimony “significant weight.”

       Defendant further contends that the State’s argument that Officer Carssow’s

       testimony was essentially the same as the information included in the warrant

       application is without merit because the warrant application did not include Officer

       Carssow’s thought process, explanation, or detailed observations. Accordingly,
                                          STATE V. DELAU

                                               2022-NCSC-61

                                         Opinion of the Court



       defendant asserts that the Court of Appeals correctly concluded that there is a

       reasonable possibility of a different result in the absence of the improper evidence

       under N.C.G.S. § 15A-1443(a).

                                         II.     Analysis

¶ 25         Now, this Court must determine: (1) whether defendant properly preserved

       this issue for appellate review; if so, (2) whether the trial court erred by admitting

       the testimony in question; and, if so, (3) whether such error was prejudicial. “This

       Court reviews the decision of the Court of Appeals to determine whether it contains

       any errors of law.” State v. Melton, 371 N.C. 750, 756 (2018). As an initial matter, we

       agree with the Court of Appeals majority and defendant that this issue was properly

       preserved for appellate review. However, we agree with the Court of Appeals dissent

       and the State that, assuming that the trial court’s admission of the testimony in

       question was erroneous, it was not prejudicial. Accordingly, we reverse the Court of

       Appeals decision below.

       A. Preservation

¶ 26         First, we must consider whether this issue was properly preserved for appeal.

       Rule 10 of the North Carolina Rules of Appellate Procedure establishes that “[i]n

       order to preserve an issue for appellate review, a party must have presented to the

       trial court a timely request, objection or motion, stating the specific grounds for the

       ruling the party desired the court to make if the specific grounds were not apparent
                                           STATE V. DELAU

                                             2022-NCSC-61

                                          Opinion of the Court



       from the context.” N.C. R. App. P. 10(a)(1). This specificity requirement “prevents

       unnecessary retrials by calling possible error to the attention of the trial court so that

       the presiding judge may take corrective action if it is required. State v. Bursell, 372

       N.C. 196, 199 (2019). Further, it “contextualizes the objection for review on appeal,

       thereby enabling the appellate court to identify and thoroughly consider the specific

       legal question raised by the objecting party.” Id.

¶ 27         Here, we agree with the Court of Appeals majority below and defendant on

       appeal that the admissibility of Officer Carssow’s testimony was properly preserved

       for appeal through defense counsel’s timely objection at trial. During Officer

       Carssow’s testimony, the parties and the trial court engaged in the following

       exchange:

                           [Prosecutor:] So in a situation like this, you didn’t
                    see [defendant] driving. What circumstantial evidence did
                    you believe you had at that time that he was, in fact, the
                    driver of that moped?

                           [Officer Carssow:] Correct. Pretty much starting
                    from [defendant] wearing a helmet and having the jacket
                    on—the riding jacket for safety—you know, safety
                    equipment for riding a moped or motorcycle. His position
                    next to the . . . moped. The fact that the moped was owned
                    by him. The . . . extent of his injuries told me that I didn’t
                    believe anybody else could have been on scene. The speed
                    at which both EMS and officers arrived on the scene which
                    I believe prohibited—

                           [Defense counsel]: Objection, your Honor.

                           The court: Overruled.
                                           STATE V. DELAU

                                            2022-NCSC-61

                                          Opinion of the Court




                          [Officer Carssow]: Prohibited, you know, too much
                    time passing where other individuals are coming in and out
                    where somebody else riding could have left the scene.

¶ 28         As determined by the Court of Appeals majority below, it is reasonably clear

       from the context of this exchange that defense counsel’s objection was raised in

       immediate response to “Officer Carssow’s testimony regarding the factual basis as to

       why he believed [d]efendant was driving.” Delau, 2020 WL 7974281, at *4. While

       defense counsel certainly could have clarified the specific grounds for the objection,

       such specificity is not required where, as here, the purpose of the objection is apparent

       from the context. Further, defense counsel both “call[ed the] possible error to the

       attention of the trial court” and “contextualize[d] the objection for review on appeal,”

       Bursell 372 N.C. at 199, by objecting as soon as the witness veered from answering

       the question about circumstantial evidence into the realm of opinion and belief, thus

       fulfilling the fundamental purposes of the Rule 10(a)(1) requirements. Accordingly,

       we hold that the grounds of defendant’s timely objection were apparent from the

       context, and thus that defendant properly preserved the underlying issue for appeal.

       B. Legal Error

¶ 29         Second, we must consider whether the trial court’s admission of Officer

       Carssow’s testimony that defendant was the driver of the moped constituted improper

       lay witness testimony. “We review the trial court’s decision to admit [lay opinion

       testimony] evidence for abuse of discretion, looking to whether the court’s ruling is
                                          STATE V. DELAU

                                            2022-NCSC-61

                                         Opinion of the Court



       manifestly unsupported by reason or is so arbitrary that it could not have been the

       result of a reasoned decision.” State v. Williams, 363 N.C. 689, 701–02 (2009) (cleaned

       up).

¶ 30          Rule 701 of the North Carolina Rules of Evidence establishes that

                    [i]f [a] witness is not testifying as an expert, his testimony
                    in the form of opinions or inferences is limited to those
                    opinions or inferences which are (a) rationally based on the
                    perception of the witness and (b) helpful to a clear
                    understanding of his testimony or the determination of a
                    fact in issue.

       N.C.G.S. § 8C-1, Rule 701 (2021). In accordance with this Rule, this Court has held

       that the testimony of an investigating officer was properly admitted at trial where it

       was “based on his personal observations” and “helpful to a clear understanding of his

       testimony” concerning the facts in question. See, e.g., State v. Dickens, 346 N.C. 26,

       46 (1997); State v. Lloyd, 354 N.C. 76, 109 (2001).

¶ 31          Here, we assume without deciding that Officer Carssow’s testimony noted

       above constituted an improper lay opinion under Rule 701 and therefore that the trial

       court erred in admitting the testimony. Because such assumed error would only

       require correction if prejudicial, we now proceed directly to the prejudice analysis.

       C. Prejudice

¶ 32          Third, we must consider whether this assumed error was prejudicial to

       defendant. Even assuming error, “evidentiary error does not necessitate a new trial

       unless the erroneous admission was prejudicial.” State v. Wilkerson, 363 N.C. 382,
                                            STATE V. DELAU

                                              2022-NCSC-61

                                           Opinion of the Court



       415 (2009). “A defendant is prejudiced by evidentiary error when there is a reasonable

       possibility that, had the error in question not been committed, a different result

       would have been reached at . . . trial . . . .” Id. (cleaned up); see N.C.G.S. § 15A-1443(a)

       (2021) (establishing this standard). “The burden of showing . . . prejudice under

       [N.C.G.S. § 15A-1443(a)] is upon the defendant.” N.C.G.S. § 15A-1443(a) (2021).

       Further, if certain evidence is admitted without objection, the admission of

       subsequent evidence of similar a character cannot be objectionable. See Campbell,

       296 N.C. at 399.

¶ 33          Here, assuming arguendo that the admission of Officer Carssow’s testimony

       was erroneous, we determine that defendant has not met his burden of showing

       prejudice   because    other   admitted    evidence        included   substantially   similar

       information. First, defendant did not object to the introduction of the warrant

       application, which was admitted into evidence and published to the jury. The warrant

       application, signed by Officer Carssow, definitely stated Carssow’s conclusion that

       the defendant was “operating the” moped. Next, defendant’s own cross-examination

       of Officer Carssow brought out much of the same information because defendant

       quoted from the warrant application where defendant was identified as the driver of

       the moped. Specifically, defense counsel’s exchange with Officer Carssow during

       cross-examination noted that Officer Carssow’s conclusion regarding who was driving
                                            STATE V. DELAU

                                             2022-NCSC-61

                                        Opinion of the Court



       the moped was “based upon circumstances,” and that Officer Carssow “ascertained

       that [defendant] was operating the described vehicle at the time and place stated.”

¶ 34         To be sure, it is reasonable to assume that the testimony of a police officer at

       trial will be afforded significant credibility and weight by the jury. Here, however,

       even if Officer Carssow’s testimony was given significant weight by the jury, very

       similar evidence—to the effect that defendant was the moped driver was admitted

       without objection through the warrant application and the defendant’s own cross-

       examination. Defendant did not meet his burden in showing that had Officer

       Carssow’s testimony not been admitted, a different result would have been reached

       as required by N.C.G.S. § 15A-1443(a). Accordingly, we hold that even assuming that

       the trial court erred in admitting the testimony in question, such error was not

       prejudicial.

                                     III.     Conclusion

¶ 35         We agree with the Court of Appeals majority below and defendant on appeal

       that Officer Carssow’s testimony was properly preserved for appeal. However,

       assuming arguendo that the admission of Officer Carssow’s testimony was erroneous

       under Rule 701, we hold that defendant has not met his burden of showing that such

       assumed error was prejudicial where other evidence properly admitted at trial

       established substantially the same thing. Accordingly, we reverse the decision of the

       Court of Appeals.
            STATE V. DELAU

              2022-NCSC-61

            Opinion of the Court



REVERSED.